Exhibit 10.1

FORM OF

AMENDED AND RESTATED SEVERANCE AGREEMENT

FOR EXECUTIVE OFFICERS

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT, dated effective as of [DATE], is
made by and between NetScout Systems, Inc. (the “Company”), and [EXECUTIVE] (the
“Executive”) residing at [ADDRESS].

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, the Company recognizes that the provision for reasonable severance
arrangements with its executives is a relevant component to the establishment of
a sound and vital management;

WHEREAS, the Company, as a publicly held corporation, also recognizes that the
possibility of a Change in Control may exist, and that such possibility and the
uncertainty and questions which it may raise among management may result in the
departure or distraction of the Executive in the performance of the Executive’s
duties, to the detriment of the Company and its stockholders;

WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control; and

WHEREAS, the Executive is currently party to that certain existing Severance
Agreement, dated as of [DATE], by and between the Company and the Executive (the
“Existing Severance Agreement”), and the Company and the Executive desire to
amend and restate the Existing Severance Agreement.

THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree that the
Existing Severance Agreement is hereby amended and restated as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in Section 12.

2. Term of Agreement. The term of this Agreement (the “Term”) shall commence on
the date hereof and shall continue in effect until the first anniversary of the
date hereof; provided, however, that commencing on such anniversary and on each
anniversary thereafter, the Term shall automatically be extended for one
additional year unless, not later than August 1 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term.
Notwithstanding the foregoing, the Term shall expire and this Agreement shall
automatically terminate on the earlier of (a) the first anniversary of a Change
in Control or (b) the termination of the Executive’s employment with the
Company. In the event that any payment is due under this Agreement, such
obligation shall survive the expiration of the Term.



--------------------------------------------------------------------------------

3. Severance. In the event that, prior to the occurrence of a Change in Control
or within one year following a Change in Control, (i) the Company (for purposes
of this section, such term to include its successor) terminates the Executive’s
employment other than for Cause, death or Disability or the Executive terminates
his employment for Good Reason; (ii) the Executive fully complies and has fully
complied with all of the Executive’s obligations under all agreements between
the Company and the Executive; and (iii) within 52 days from the date of the
termination of employment with the Company the Executive (or in the event of
death or Disability, his heirs or representatives) executes and delivers to the
Company and does not revoke a general release (in a form reasonably acceptable
to the Company and the Executive) releasing and waiving any and all claims that
the Executive has or may have against the Company and its directors, officers,
employees, agents, successors and assigns with respect to the Executive’s
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of the Executive’s employment), then:

(a) The Company will pay the Executive his then current base salary, less
applicable withholding for taxes and other deductions, for a period of twelve
(12) months following the date that the release contemplated in Section 3 above
is delivered and becomes irrevocable (the “Release Effectiveness Date”), with
such severance to be paid thereafter in equal installments in accordance with
the Company’s usual payroll schedule commencing on the first payroll after the
Release Effectiveness Date. Notwithstanding the foregoing, if the Executive’s
severance constitutes “deferred compensation” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the 52-day period in which the
Executive must execute the release contemplated in Section 3 above begins in one
calendar year and ends in another, the first installment of the severance will
not be made until the later calendar year.

(b) Additionally, in the event of a termination after a Change in Control only,
the Company will pay the Executive an amount equal to the greater of (1) 50% of
the maximum bonus target for the fiscal year in which the termination occurs and
(2) a pro rata portion of the Executive’s maximum bonus target (based on the
number of months elapsed in the fiscal year in which the termination occurs) for
the fiscal year in which the termination occurs, in either case less applicable
withholding for taxes and other deductions; provided that only for purposes of
determining the payment under this clause in no event will the maximum bonus
used for the calculation be lower than the bonus target for the fiscal year in
which the Change in Control occurred. The amount payable under this clause shall
be paid in equal installments over the severance period provided in clause
(a) immediately above in accordance with the Company’s usual payroll schedule.1

(c) Additionally, in the event of a termination after a Change in Control only,
all stock options, restricted stock units and other equity incentives granted or
issued by the Company prior to the Change in

 

1  For the agreement with the Company’s Senior Vice President, Worldwide Sales
Operations, the following additional provision is included as Section 3(c), the
current Sections 3(c) and 3(d) are renumbered as Sections 3(d) and 3(e), and
such Section 3(e) refers to each of (a), (b) and (c): “Additionally, in the
event of a termination after a Change in Control only, the Company will pay the
Executive an amount equal to the greater of (1) 50% of the maximum sales
commission target for the fiscal year in which the termination occurs minus any
commissions previously paid to Executive during such fiscal year and (2) the
portion of the Executive’s maximum commissions target earned for the fiscal year
in which the termination occurs minus any commissions previously paid to
Executive with respect to such fiscal year, in either case less applicable
withholding for taxes and other deductions; provided that only for purposes of
determining the payment under this clause in no event will the maximum
commissions target used for the calculation be lower than the commissions target
for the fiscal year in which the earlier of the Executive’s termination of
employment or the Change in Control occurred. The amount payable under this
clause shall be paid in equal installments over the severance period provided in
clause (a) immediately above in accordance with the Company’s usual payroll
schedule.”

 

-2-



--------------------------------------------------------------------------------

Control under the Company’s 2007 Equity Incentive Plan (or any successor or
other equity compensation plan of the Company) that would have become vested
(and, if applicable exercisable) in the one year period following the
Executive’s termination date shall immediately and without further action become
vested (and, if applicable, exercisable), effective upon the Release
Effectiveness Date and subject to the requirement that the Executive execute a
general release as a condition to receive the vesting acceleration provided
under this sentence. In the event that upon a Change in Control, an acquiror of
the Company or the successor to Company’s business elects not to assume the
stock options, restricted stock units and other equity incentives granted or
issued by the Company prior to the Change in Control under the Company’s 2007
Equity Incentive Plan (or any successor or other equity compensation plan of the
Company), then the acceleration of vesting (and, if applicable, exercisability)
provided by this clause (c) shall occur as of the date on which the Change in
Control occurred without any requirement that the Executive execute a general
release to receive the vesting acceleration provided under this sentence.

(d) In the event that the Executive dies during the period in which any required
payments are being made to the Executive pursuant to clauses (a) or (b) above,
any remaining amounts which have not yet been paid to the Executive pursuant to
such clauses shall be paid in one lump sum payment to the Executive’s estate
within 30 days of the death of the Executive notwithstanding any alternative
payment dates provided in such clauses (but subject to Section 8 below).

4. 280G. If any payment or benefit the Executive would receive pursuant to this
Agreement or any other agreement (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be adjusted so that it would equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the total Payment, whichever amount of (x) or (y), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in receipt by the Executive, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order:
(a) reduction of cash payments; (b) cancellation of accelerated vesting of
equity awards other than stock options; (c) cancellation of accelerated vesting
of stock options; and (d) reduction of employee benefits. Within any such
category of payments and benefits (that is, (a), (b), (c) or (d)), a reduction
will occur first with respect to amounts that are not “deferred compensation”
within the meaning of Section 409A of the Code and then with respect to amounts
that are. In the event that acceleration of vesting of stock options, restricted
stock units or other equity incentive awards compensation (each an “Equity
Award”) is to be reduced, such acceleration of vesting shall be cancelled,
subject to the immediately preceding sentence, in the reverse order of the date
of grant of the Executive’s Equity Awards (i.e., earliest granted Equity Award
cancelled last).

5. Assignment. This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation and any assignee of all or substantially
all of its business and properties. Neither this Agreement nor any rights or
benefits hereunder may be assigned by the Executive, except that, upon the
Executive’s death, the Executive’s earned and unpaid economic benefits will be
paid to the Executive’s heirs or beneficiaries.

6. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or

 

-3-



--------------------------------------------------------------------------------

mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed to the last known residence address of the Executive
or in the case of the Company, to its principal office to the attention of the
Chief Executive Officer of the Company, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

7. Governing Law; Arbitration. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts, without regard to its conflict of laws provisions. Any dispute
or controversy arising under or in connection with this Agreement shall be
settled exclusively by arbitration in Boston, Massachusetts in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.

8. Application of 409A. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, the “Section 409A”) shall not commence in connection with
Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (the “Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and Executive is, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after
Executive’s Separation From Service, or (b) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”). On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (i) pay to Executive a lump sum amount equal to
the sum of the payments and benefits that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of such amounts had not been so delayed pursuant to this Section
and (ii) commence paying the balance of the payments and benefits in accordance
with the applicable payment schedules set forth in this Agreement.

9. Non-Payment and Clawback. In the event that at any point after the
Executive’s employment has terminated, whether or not in connection with a
Change in Control, the Company reasonably determines upon the completion of an
investigation that results in specific evidence of the occurrence of any such
action (which evidence shall be disclosed to the Executive upon request to the
extent the Company is legally permitted to disclose such evidence) that the
Executive (1) committed a fraudulent, dishonest or criminal act while employed
with the Company which resulted in, or is reasonably likely to result in, harm
to the Company or (2) materially breached or continues to materially breach any
of the Executive’s obligations under any written agreements executed between the
Company and the Executive (provided that with respect to this clause (2), the
Company has provided the Executive at least fifteen (15)

 

-4-



--------------------------------------------------------------------------------

days prior notice of its intent to cease payment and/or seek repayment of prior
payments pursuant to this Section 9 and such breach, if capable of remedy or
cure, has not been remedied or cured by the Executive within such fifteen
(15) day period), then (and in addition to any other legal remedies available)
the Company shall be entitled to cease making any remaining payments otherwise
due under this Agreement and the Executive shall, within 15 days of receiving
notice from the Company, repay the Company all amounts previously received under
this Agreement (including the value of any options, restricted stock units or
other equity incentives accelerated under this Agreement as of the time that the
acceleration of vesting occurred).

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Chief Executive Officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes and is in lieu of any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof (including any severance agreement by and
between the Company and the Executive) which have been made by either party;
provided that nothing herein shall supersede or replace the acceleration of
vesting provided by the Company’s 1999 Stock Option and Incentive Plan. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Definitions.

“Board” shall mean the Board of Directors of the Company.

“Cause” for termination by the Company of the Executive’s employment shall mean
(a) the willful and continued failure by the Executive to perform substantially
the duties and responsibilities of the Executive’s position with the Company
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed such duties or
responsibilities and which, if capable of remedy or cure, provides the Executive
a period of fifteen (15) days to remedy or cure such conduct; (b) the conviction
of the Executive by a court of competent jurisdiction of a felony; or (c) the
willful engaging by the Executive in fraud or dishonesty which is demonstrably
and materially injurious to the Company or its reputation, monetarily or
otherwise. No act, or failure to act, on the Executive’s part shall be deemed
“willful” unless committed, or omitted by the Executive in bad faith and without
reasonable belief that the Executive’s act or failure to act was in, or not
opposed to, the best interest of the Company. It is also expressly understood
that the Executive’s attention to matters not directly related to the business
of the Company shall not provide a basis for termination for Cause so long as
the Board has approved the Executive’s engagement in such activities.

“Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following clauses shall have occurred: (a) any “person”
or “group” (as defined in the Securities Exchange Act of 1934, as amended)
becomes the beneficial owner of a majority of the combined voting power of the
then outstanding voting securities with respect to the election of the Board;
(b) any merger, consolidation or similar transaction involving the Company,
other than a transaction in which the stockholders of the Company immediately
prior to the transaction hold immediately thereafter in the same

 

-5-



--------------------------------------------------------------------------------

proportion as immediately prior to the transaction not less than 50% of the
combined voting power of the then voting securities with respect to the election
of the Board of the resulting entity; (c) any sale of all or substantially all
of the assets of the Company; or (d) any other acquisition by a third party of
all or substantially all of the business or assets of the Company, as determined
by the Board, in its sole discretion.

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in the Executive, or a group of persons which includes
the Executive, acquiring, directly or indirectly, 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities.

“Disability” shall be determined by a qualified independent physician selected
by the Executive (or, if the Executive is unable to make such selection, it
shall be made by any adult member of the Executive’s immediate family), and
approved by the Company, such approval not to be unreasonably withheld or
delayed. The determination of such physician made in writing to the Company and
to the Executive shall be final and conclusive for all purposes of this
Agreement, absent fraud.

“Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent) of
any one of the following acts by the Company, or failures by the Company to act:
(a) an adverse change in the Executive’s status or position(s) as an officer of
the Company, including, without limitation, any adverse change in the
Executive’s status or position as a result of a diminution of the Executive’s
duties or responsibilities (other than, if applicable, any such change directly
and solely attributable to the fact that the Company is no longer publicly
owned) or the assignment to the Executive of any duties or responsibilities
which are inconsistent with such status or position(s), or any removal of the
Executive from, or any failure to reappoint or reelect the Executive to, such
position(s); (b) a material reduction in the Executive’s base salary or maximum
bonus target; provided that this clause (b) shall not apply prior to a Change in
Control if other officers of equal or senior seniority are subject to the same
proportional reduction; or (c) the Company requiring the Executive to be based
at an office that is greater than 50 miles from where the Executive’s office is
located except for required travel on the Company’s business to an extent
substantially consistent with the business travel obligations typically
undertaken by the Executive; provided that this clause (c) shall not apply to
the extent that any new office location is located less than 50 miles from the
Executive’s residence. Additionally, before Executive may resign for Good
Reason, (i) Executive must provide written notice to the Company describing the
event, condition or conduct giving rise to Good Reason within fifteen (15) days
of the initial occurrence of the event or condition, (ii) the Company must fail
to remedy or cure the alleged Good Reason within the thirty (30) day period
after receipt of such notice if capable of being cured, and (iii) the
Executive’s resignation is effective not later than fifteen (15) days after the
end of the cure period.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have signed this Agreement as
of the date first above written.

 

NETSCOUT SYSTEMS, INC. By:  

 

  Name:   Title: EXECUTIVE:

 

[Signature]

 

[Print Name]

 

-7-